LAMBERT, Senior Judge,
concurs and files separate opinion:
I have concurred with the majority opinion because I believe it to be legally sound. I write separately, however, to express the view that as future reconciliation between M.H. and her mother appears to be virtually impossible, little will be gained by a hearing on remand.
In strong terms M.H. expressed extreme hostility toward her mother, and the therapists who interviewed and counseled M.H. expressed little or no hope of any future reconciliation between them. The trial judge expressed a similar view after interviewing the child in camera as fol*227lows: “She doesn’t want a relationship with [Mother]. Right now [M.H.] hates Mother and doesn’t want to see [her].”
While parents are legally entitled to end their marriages and establish relationships with others, such behavior may well provoke extremely negative reactions in their children. When those negative reactions occur, parents must accept their own culpability for the result. Mother made a decision to establish a relationship with another person. Thereafter, she and her partner left Kentucky for California where they remained for a while. Then they returned to Kentucky. It appears that the partner, a person who had formerly lived as a woman, had surgery to render herself physically male. Thereafter, the partner changed his name and the two married. Along the way, Appellant’s daughter was deceived in many respects. There is no wonder that the daughter is hostile toward her mother. For a thirteen-to-fifteen-year-old child, such would be inevitably traumatic.
In this opinion, we have held that the trial court erred in failing to hold a hearing on whether the child’s father and his wife could relocate with the child to Texas.
We have held that he bears the burden of proving that such relocation is in the child’s best interest. While I believe this to be legally sound, in view of the virtually nonexistent possibility of a meaningful relationship between the child and her mother who resides in Kentucky, the child’s best interest would seem to follow the family unit into which she is integrated and with whom she identifies.